Citation Nr: 0936722	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  01-07 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether a notice of disagreement to a January 2003 RO 
decision that denied service connection for a lung disorder, 
was timely.

3.  Whether a notice of disagreement to a January 2003 RO 
decision that denied service connection for a low back 
disorder, was timely.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, in pertinent part, denied entitlement to 
service connection for PTSD.  The Veteran perfected an appeal 
of the July 2001 rating determination to the Board.  In March 
2004, the Veteran testified at a Board videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  In a September 2004 decision, the Board denied the 
claim.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2007, the Court issued a memorandum decision.  In 
pertinent part, the Court vacated the Board's denial of the 
claim for service connection for PTSD, and remanded the 
matter to the Board for further proceedings consistent with 
its decision.  In November 2007, the Board remanded the case 
for further evidentiary development in accordance with the 
Court's decision.  The requested development has been 
completed.  The case has now been returned to the Board for 
further appellate action.  

In the November 2007 memorandum decision, the Court also 
affirmed the Board's denial of service connection for 
hepatitis C and entitlement to VA outpatient dental 
treatment, and determined that any arguments with regard to 
his claim for special monthly pension benefits were deemed 
abandoned.  Thus, these claims are no longer in appellate 
status.

A record from Paincare Centers Somersworth dated in July 2008 
but received at the RO after the issuance of the August 2008 
supplemental statement of the case is cumulative and 
redundant of evidence previously considered by the RO.  
Therefore, the Board finds it unnecessary to solicit a waiver 
of the Veteran's right to have the new evidence initially 
reviewed by the RO or to remand the new evidence to the RO 
for an initial review.  38 C.F.R. §§ 19.37, 20.1304(c) 
(2008).

In an August 2008 letter, the Veteran's representative asked 
for consideration of the Veteran's entitlement to service 
connection for an acquired psychiatric disorder.  The issue 
of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD has not been initially 
considered by the RO.  Accordingly, this matter is REFERRED 
to the RO for appropriate action.  See Boggs v. Peake, 520 
F.3d 1330, 1337 (Fed.Cir.2008) (claims based on separate and 
distinctly diagnosed diseases or injuries must be considered 
separate and distinct claims). 

The issue of whether a notice of disagreement to a January 
2003 RO decision that denied service connection for a lung 
disorder and for a low back disorder, was timely is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

The Veteran is not diagnosed with PTSD in accordance with 38 
C.F.R. § 4.125(a).


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in November 2000, March 2001, September 2002, 
and December 2007 letters, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  The December 2007 
letter as well as a March 2006 letter advised the Veteran how 
disability ratings and effective dates are assigned, and the 
type evidence which impacts those determinations.  The claim 
was last readjudicated in August 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, VA examination reports, records from the Social 
Security Administration (SSA), a U.S. Military Assistance 
Command for Vietnam, Naval Operations, Monthly Summary for 
May 1969, and hearing testimony.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, submitting medical release 
forms and evidence as well as providing testimony and several 
statements on the reasons he believed he was entitled to 
service connection for PTSD.  Thus, he has been provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the Veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether a 
veteran "engaged in combat with the enemy."  See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Service department evidence that the 
veteran engaged in combat or that a veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).

Where a determination is made that a veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, a veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Veteran contends he has PTSD as the result of events that 
occurred during his service aboard the U.S.S. Perry from 
January 1969 to September 1969.  He claims he was exposed to 
a war zone along the "Sea of Dragons" and the Tonkin Gulf.  
He claims his ship destroyed sixty bunkers with an unknown 
number of the enemy killed in action in May 1969 in the 
vicinity of Phan Theit, Vietnam.  He stated that his ship was 
fired upon, but he did not think it was ever hit and that he 
saw bodies floating in the water.  

The DD Form 214 shows the Veteran's last duty assignment was 
with the U.S.S. Perry (DD 844).  The U.S. Military Assistance 
Command for Vietnam, Naval Operations, Monthly Summary for 
May 1969 indicates that hundreds of enemy bunkers and 
military structures throughout the Republic of Vietnam were 
destroyed or damaged by Seventh Fleet ships in their gunfire 
support missions.  A total of 25 warships fired from the 
gunline on targets in all tactical zones of the Republic.  It 
was noted that destroyers on the gunline the prior month 
included the U.S.S. Perry.  

The Board finds that the summary is credible supporting 
evidence that the claimed stressor of exposure to the 
destruction of enemy bunkers occurred.  The medical evidence 
of record, however, does not show the Veteran has been 
diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  
See 38 C.F.R. § 4.125(a) (2008) (providing that the diagnosis 
of a mental disorder must conform to the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV)).

Service treatment records only note a diagnosis of hysterical 
conversion reaction in connection with an incident in which 
the Veteran reported that he thought that someone had spiked 
his drink in March 1969.  A March 1970 record noted a 
diagnosis of mild anxiety in connection with the Veteran's 
complaints of chest pain with loss of breath and strength in 
the right arm.  

After service, the first evidence of any psychiatric 
complaints is documented in a VA treatment record dated in 
July 1999.  The Veteran reported a positive history of 
depression "in [the] distant past."  No relevant diagnosis 
was provided.  Thereafter, in an October 1999 letter, Dr. 
L.K. reported that the Veteran presented with a flat and 
depressed mood.  Dr. L.K. provided a diagnosis of possible 
depression, and recommended that the Veteran be referred for 
a mental evaluation.   

In an October 2000 letter, VA physician Dr. E.K. reported 
that the Veteran had chronic hepatitis C.  Dr. E.K. 
maintained that treatment for hepatitis C could be "fairly 
toxic," which frequently caused insomnia and depressed mood.  
An October 2000 VA examination for housebound status or 
permanent need for regular aid and attendance, indicated that 
the Veteran's complaints included depression.  The examining 
nurse practitioner noted a diagnosis of depression.  In an 
October 2000 letter, Dr. A.A. reported that during the 
physical examination, the Veteran looked very depressed and 
commented that the Veteran would benefit from a psychiatric 
evaluation.  

VA treatment records include an October 2000 record that 
showed the Veteran's complaints included mood swings.  An 
impression of depression was provided by a nurse 
practitioner, and it was recommended that the Veteran follow 
up with M.F. as scheduled.  Records from SSA include an 
October 2000 Psychiatric Review Technique.  Dr. R.H. and Dr. 
M.W. noted that the Veteran had mild to moderate depression 
and no evidence of an anxiety-related disorder.  

In a November 2000 letter, Dr. S.C. of Clemson Psychological 
Associates noted that the Veteran reported on a history of 
being treated in a psychiatric wing for two weeks in 1988 due 
to problems he had with his second divorce.  After an 
evaluation, Dr. S.C. provided a diagnosis of depression not 
otherwise specified, mild to moderate.  The December 2000 VA 
aid and attendance or housebound examination report shows the 
examiner noted that the Veteran's hepatitis C was being 
treated with Rebetron and that Rebetron might cause fatigue 
and depression.  

In a February 2001 letter, Dr. I.S. reported that the Veteran 
had post traumatic shock or stress disorder "from being in a 
war zone" and considerable situational anxiety with 
moderately severe depression.  In a March 2001 Response to 
Interrogatories, Dr. I.S. indicated that his medical 
specialty was family practice.  

VA treatment records include a June 2001 record that noted 
that the computerized problem list was the source for Dr. 
A.B.'s assertion that the Veteran had neurotic depression.  
Dr. A.B. indicated that the Veteran felt frustrated about his 
personal situation and had "chronic mental problems."  Dr. 
A.B. maintained that the Veteran needed psychiatric follow-
up.  An October 2001 record included an impression of 
"depression/PTSD" and noted that the Veteran had an 
upcoming appointment in psychiatry.  

The November 2001 VA examination report shows the Veteran 
underwent the examination in connection with his claim of 
entitlement to service connection for hepatitis C.  Dr. N.P. 
noted that the Veteran had multiple complaints and even 
brought a list of complaints to the exam, which included 
depression.  The Veteran also reported that he had a pending 
appeal on a claim of entitlement to service connection for 
PTSD.  The examination conducted did not include a mental 
evaluation, and the additional comments discussed by Dr. N.P. 
were focused on the Veteran's hepatitis C.  Dr. N.P. noted 
several assessments including a diagnosis of PTSD.  

The November 2001 VA triage mental health intake assessment 
noted that the Veteran reported that his last visit to Mental 
Health was in 2000.  The Veteran reported that he had had one 
psychiatric hospitalization at Flagler Hospital about 10 or 
11 years ago after a difficult divorce.  He also claimed that 
he had a diagnosis of PTSD by history.  A.S., a licensed 
social worker, provided a provisional diagnosis of rule out 
PTSD on Axis I.  It was noted that the Veteran would make a 
follow-up appointment with Social Work at his convenience.  

A December 2001 decision from the SSA shows that the Veteran 
was awarded disability benefits due to several disabilities, 
including depression.  

Records from the Mays Clinic (Dr. I.S., noted above) dated 
from January 2001 to December 2002 note diagnoses of 
generalized anxiety disorder, depression, and PTSD, chronic.  
No specific findings in connection with these diagnoses were 
provided.  There was a general observation of a flat affect 
noted in March 2002.  Otherwise, the Veteran was noted to be 
stable with respect to these diagnoses.  

VA treatment records include an October 2002 physician note 
that included an assessment of depressive disorder.  The 
staff physician observed that the Veteran's mood was calm 
with some underlying anxiousness.  An August 2004 record 
indicated that the Veteran was having more anxiety attacks 
and headaches.  It was noted that the Veteran was under a lot 
of stress at home over personal matters.  An August 2004 
physician's note indicated that the Veteran had situational 
depression related to his tumultuous marriage and financial 
issues.  The examiner noted assessments of depression and 
anxiety.  The Veteran was counseled on his depression, 
anxiety, and effective coping.  An October 2004 Mental Health 
psychotherapy note indicated that the Veteran was seen for 
individual therapy.  His issues centered on his marriage.  
The addiction therapist provided a diagnosis of marital 
discord on Axis I.  A March 2005 computerized problem list 
included a diagnosis of neurotic depression.  A March 2005 
nursing note indicated that the Veteran was being treated in 
Mental Health for PTSD.  A March 2005 physician's note only 
included assessments of depression and anxiety unaccompanied 
by any findings from a mental evaluation.  

Records from Dr. P.K. dated from April 2005 to August 2007 
indicated the Veteran presented as a new patient with 
complaints that included a past medical history of 
depression.  Thereafter, records included diagnoses of 
depression.  The Veteran reported that his wife had left him.  

The January 2008 VA PTSD examination report shows the 
examiner (a board certified psychiatrist) reviewed the claims 
file.  The examiner acknowledged that the claims file 
reflected that the Veteran's claimed stressor had been 
accepted.  The examiner related that the Veteran reported 
that after his marriage broke up, he was hospitalized in 1986 
or 1987 for about two weeks due to suicidal thoughts.  The 
Veteran reported that he did see a psychologist in marital 
counseling in an attempt to save his last marriage.  At the 
exam, the examiner observed that there were inconsistencies 
in the Veteran's statements regarding his traumatic 
stressors.  The examiner also observed that the Veteran 
wanted to talk about his military experiences and he denied 
any avoidance symptoms, which was not consistent with PTSD.  
The examiner provided no diagnosis on Axis I, and diagnosed a 
personality disorder on Axis II.  

The examiner maintained that there was no evidence of a 
service connected disability related to PTSD.  The examiner 
observed that the Veteran had made numerous claims for 
various disorders in order to obtain service connection.  The 
examiner indicated that his claims regarding traumatic 
stressors varied throughout the record and one conflict was 
disclosed in the current interview.  The examiner contended 
that it was her opinion that the Veteran was likely 
malingering in an attempt to obtain financial gain or had 
attempted to do so in the past.  The examiner noted that 
during the current interview he did not exaggerate symptoms, 
but he reported inconsistent symptoms and did not report 
sufficient symptoms for a diagnosis of PTSD.  The examiner 
maintained that there was no evidence in this case of a 
service connected major mental illness leading to disability.  
In conclusion, the examiner noted that the Veteran did not 
meet the criteria for symptoms of PTSD.

A record from Paincare Centers Somersworth dated in July 2008 
noted that a plan included setting the Veteran up for 
counseling to work on "grief work and PTSD as well as 
reaction to head injury."  [The Veteran sustained multiple 
severe injuries in a motorcycle accident in May 2008 
according to records from Main Medical Center.]  Noted 
diagnoses included PTSD.  No mental evaluation was 
accompanied by this one page record.  

The Board has set forth in great detail the content of 
medical evidence of record pertaining to the Veteran's 
psychiatric history.  It is clear that the Veteran has a long 
history of complaints of and treatment for depression, but he 
has not been diagnosed with PTSD in conformity with the DSM-
IV.  The argument that Dr. N.P., who examined the Veteran in 
November 2001, diagnosed him with PTSD is without merit.  The 
focus of the examination was the Veteran's hepatitis C.  Dr. 
N.P.'s noted assessment of PTSD was entirely based on the 
Veteran's reported history and unaccompanied by a mental 
evaluation.  The Board is not required to accept a medical 
opinion that is based on reported history and unsupported by 
clinical findings.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995); see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (providing that a bare transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical 
professional).  Thus, Dr. N.P.'s assessment of PTSD is not a 
valid diagnosis of PTSD favorable to the Veteran's claim.  

As for Dr. I.S.'s February 2001 letter, the provided 
diagnosis of PTSD does not conform to the DSM-IV.  Dr. I.S. 
only noted that the Veteran had PTSD "from being in a war 
zone."  It is the distressing event, rather than the mere 
presence in a "combat zone," which may constitute a valid 
stressor for purposes of supporting a diagnosis of PTSD.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98-99 (1993).  Dr. I.S.'s 
diagnosis of PTSD is not based on a valid stressor.  This is 
not the case in which a diagnosis of PTSD is made based on an 
unverified stressor that is later verified thereby validating 
the diagnosis of PTSD.  Here, the diagnosis of PTSD provided 
by Dr. I.S. is not based on a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, which is a criterion that must be met to establish 
service connection for PTSD.  In addition, Dr. I.S. provided 
no clinical findings.  Consequently, Dr. I.S. provided no 
findings related to whether the claimed traumatic event is 
persistently reexperienced, whether there is persistent 
avoidance of stimuli associated with the trauma and numbing 
of general responsiveness, and whether there are persistent 
symptoms of increased arousal.  These are factors that must 
be considered for a valid diagnosis of PTSD in accordance 
with the DSM-IV.  The additional treatment records from Mays 
Clinic (Dr. I.S.) are similarly devoid of clinical findings 
sufficient to support a diagnosis of PTSD.  Thus, Dr. I.S.'s 
February 2001 letter is of little probative value.  

For the same foregoing reasons, the July 2008 record from 
Paincare Centers Somersworth is of no probative value.  The 
diagnosis of PTSD is not supported by any clinical findings, 
and therefore, does not conform to the DSM-IV.  Also, the 
provisional diagnosis of PTSD in November 2001 at the VA 
intake exam is by definition, provisional.  The VA treatment 
records showed no follow-up treatment or mental evaluation 
that confirmed a diagnosis of PTSD.  As for the scant 
references to PTSD noted thereafter in the VA treatment 
records, clearly these are not diagnoses of the disorder in 
accordance with the DSM-IV.  

In contrast, the opinion provided by the January 2008 VA 
examiner is based on a review of the claims file and an 
examination of the Veteran as well as supported by clinical 
findings addressing the DSM-IV factors and a rationale.  
Also, unlike Dr. I.S., the VA examiner is a psychiatrist.  As 
such, she has specialized expertise in the area of mental 
disorders.  For these reasons, the Board finds that the VA 
examiner's opinion is entitled to great evidentiary weight.  
It is the opinion of the VA examiner that the Veteran does 
not have sufficient symptoms for a diagnosis of PTSD.  Thus, 
regardless of the occurrence of the claimed stressor event, 
the Veteran is not currently diagnosed with PTSD in 
accordance with 38 C.F.R. § 4.125(a). Entitlement to service-
connected benefits is specifically limited to cases where 
there is a current disability.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Accordingly, service connection for PTSD is 
not warranted.  

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

As the Board noted in the November 2007 Remand, subsequent to 
the September 2004 Board decision, the Veteran filed a 
substantive appeal as to the issue of whether a notice of 
disagreement to a January 2003 RO decision that denied 
service connection for a lung disorder and for a low back 
disorder, was timely.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2008).  At that time the Board noted that although 
that issue had been certified to the Board, the Veteran had a 
pending request for a Board videoconference hearing as to 
that issue. The record reflected that the Veteran was 
scheduled for the requested hearing for December 13, 2006, 
and then rescheduled for January 30, 2007, but the Veteran 
then requested a postponement of the hearing until his claims 
before the Court had been decided.     

In addition to the PTSD claim, the Veteran also perfected to 
the Board an appeal of the RO's denial of VA outpatient 
dental treatment in the July 2001 rating decision and denials 
of service connection for hepatitis C and special monthly 
pension benefits in an April 2000 rating decision, which were 
all denied by the Board in the September 2004 decision.  The 
Veteran appealed the Board's decision as to these issues to 
the Court as well.  As noted above, in the November 2007 
memorandum decision, the Court affirmed the Board's denial of 
service connection for hepatitis C and entitlement to VA 
outpatient dental treatment.  In addition, the Court found 
that as the Veteran had limited his arguments on appeal 
before the Court to his hepatitis C, dental, and PTSD claims, 
any arguments with regard to his claim for special monthly 
pension benefits were deemed abandoned, and the Court did not 
address that issue.  Also, as the result of the Board's 
decision herein, the Veteran's claim of entitlement to 
service connection for PTSD is denied.  Thus, the "claims 
before the Court" have been decided.  

Given the foregoing, the reason for the Veteran's request for 
a postponement of a hearing in connection with his appeal of 
the RO's finding of an untimely notice of disagreement is no 
longer valid.  There is also no legal authority or procedural 
mechanism by which a hearing request may remain pending 
indefinitely by reason of the convenience of the claimant.  
Therefore, the Veteran must now be scheduled for the 
requested hearing without further delay.  The Veteran 
specifically requested to appear at a hearing before a 
Veterans Law Judge via videoconference at his local RO.  
Videoconference hearings are scheduled by the RO.  See 38 
C.F.R. §§ 20.700, 20.704(a) (2008). 

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the Veteran for a 
personal hearing with a Veterans Law 
Judge of the Board via videoconference at 
the local office, in accordance with his 
request.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


